~~ Casé 1°20-CV-00028-JAW Document 16 Filed 03/16/20 Page1of1 PagelD #: 205

THE STATE OF MAINE Index No.: 1:20-CV-00028-JAW
UNITED STATES DISTRICT COURT, DISTRICT OF MAINE Filed On: 1/28/2020

U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT AFFIDAVIT OF SERVICE
SOLELY AS TRUSTEE FOR THE CIM TRUST 2018-NR1 MORTGAGE-BACKED
NOTES, SERIES 2018-NR1

-against-

AMOS FINANCIAL LLC

STATE OF ZL, county or:_ ZA XE (Process Seven: RpgER Dy wN

being duly sworn, deposes and says: | am over the age of 18 years, am not party to this action, and reside in the State of LIL.

That on 2-7-ow sat_J2:/0 m at 3330 SKOKIE VALLEY ROAD, SUITE 301, HIGHLAND PARK, IL 60035 !
served the SUMMONS, COMPLAINT AND CIVIL ACTION COVER SHEET bearing Index # 1:20-CV-00028-JAW and filed date
1/28/2020 upon AMOS FINANCIAL LLC,

{ } INDIVIDUAL

by personaily delivering a true copy thereof to said recipient, known by deponent to be said person therein.

Lxf AGENCY / BUSINESS ENTITY

- OW darn thereat —/— trie copy(iesy of each to (ame)__ ZL O21 —K OPMAU
(capacity) OFFICE i. A vACtL , known by deponent to be an authorized agent of the named defendant therein.
Designated under rule and tendering the required fee (if applicable).

[ ] SUITABLE AGE PERSON
by delivering a true copy of each to a person of suitable age and discretion, to wit: (name)
(relationship) who verified that the intended recipient actually lives/works at this location.
[ ] AFFIXING TO DOOR
by affixing a true copy of each ta the door of said premises, which is recipients usual place of abode or employment. Deponent was
unable, with due diligence to wn recipient or a person of suitable age and discretion, having called thereat on these dates and times:
1) at am/pm 2) , at am/pm 3) , at am/pm
Deponent verified that the Defendant lived/worked at said premises with :

[ ] MAILING COPY

Deponent enclosed a copy of same in a postpaid sealed wrapper marked “personal and confidential" and properly addressed to
recipient at the above address and mailed by first class mail [ ( ) and certified mail # ] by depositing
in an official depository under exclusive care and custody of the US Postal Service in the State of on (date)

 

 

 

bd DgpORIPTION
Sex: Color: iJ) ite ; Hair: Be ous ; Approx. Age: 5D ; Approx. Height: Ss G ; Approx. Weight: 13 ST
Other:

{ ] WITNESS FEE
Deponent tendered to the recipient $. as traveling expenses, witness fee or other statutory fee.

[ ] MILITARY SERVICE
Deponent asked the person spoken to whether the recipient is currently on active duty in the US military service or dependent on

someone who is currently on active duty in the US military service and was informed that he/she was not.
[ ] NON-SERVICE
Deponent could not effect service for the fallowing reasons: (include attempts and reasons for non-service):

Sworn to before me on : jabs Jj, Lot h.
i i ie retell

 

 

 

 

 

 

 

 

4 Yelena Ogulnick , .
2 NoTARY PUBLIC. STATE OF ILLINOIS } Signature of Process Server
MISSIOrexprest Herat 2022 7
DOONAN, GRAVES & LONGORIA, LLG’ MA st] RETURN TO: Nationwide Court Services, Inc
100 CUMMINGS CENTER,, SUITE ey 761 Koehler Avenue, Suite A
BEVERLY,MA 01915 % Y Ronkonkoma, NY 11779
Phone: (978) 924-2670 ns Ph: 631-981-4400

File No. 84738 a] : (NCS750582F)VM 1011303>
